Citation Nr: 1516476	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.

7.  Entitlement to service connection for acid reflux disease.

8.  Entitlement to service connection for the loss of use of a creative organ.  

9.  Entitlement to service connection for loss of a tooth.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011, June 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

At a January 2014 Board Videoconference hearing the Veteran submitted additional evidence along with a waiver of RO review of the evidence.  This evidence included an additional PTSD stressor report, a buddy statement, and a private psychological evaluation report.  

A September 2013 supplemental statement of the case indicates that the RO determined that that new and material evidence had been submitted and denied the Veteran's hypertension and PTSD claims on a de novo basis.  Regardless of the RO's determination, the Board must first determine if the claims were properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  Accordingly, and given the Board's favorable disposition of the petition to reopen the claim for service connection for PTSD, the Board has characterized the appeals as encompassing the issues set forth on the title page.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for a left shoulder disability, and the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A private audiology report shows that the Veteran had Level I hearing loss in the right ear and Level V hearing loss in the left ear, and a VA audiology report shows that the Veteran has Level I hearing loss in the right ear and Level I hearing loss in the left ear.

2.  Evidence obtained since an unappealed February 2010 rating decision that denied service connection for hypertension is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence obtained since the unappealed February 2010 rating decision that denied service connection for PTSD is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  The Veteran has not received a diagnosis of PTSD as a result of a verified stressor.

5.  The Veteran did not develop acid reflux disease during service or as a result of service.  

6.  The Veteran did not develop erectile dysfunction during service and such is not related to service.

7.  The Veteran chipped his front tooth due to in-service dental trauma, without loss of the tooth or involvement of the mandible.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  New and material evidence has not been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence to reopen the claim of service connection for PTSD has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

5.  The criteria for service connection for acid reflux disease have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for loss of use of a creative organ have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for loss or damage of a tooth have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, Diagnostic Codes 9901-04, 9906-16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

By a September 2012 letter, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denials of service connection for hypertension and PTSD as well as the evidence necessary to substantiate the elements found to be unsubstantiated in the previous denials; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the Veteran and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Along with the September 2012 letter, VA sent three other notice letters, dated in August 2011, May 2012, and February 2013, regarding the Veteran's claims.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these four letters essentially satisfied the notification requirements of the VCAA by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the January 2014 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing, the Veterans Law Judge (VLJ) enumerated the issues on appeal.  The VLJ obtained the Veteran's history concerning the claimed disabilities and informed the Veteran of what was necessary for a grant of his claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA medical records have been obtained and the Veteran has been provided VA examinations.  The Veteran has submitted private medical evidence and a lay statement in support of his PTSD claim.  He has provided testimony in support of his claims.  Neither the Veteran nor his attorney has identified any outstanding obtainable evidence which could be obtained to substantiate the claims decided below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Hearing Loss

The July 2013 rating decision on appeal granted service connection for bilateral hearing loss.  The RO assigned a noncompensable initial rating effective from December 2011.  At his January 2014 Board hearing the Veteran did not provide testimony with respect to his bilateral hearing loss.  

A December 2011 audiological examination at a private facility revealed that the Veteran had a four-frequency puretone average of 11.25 decibels in the right ear and 38.75 decibels in the left ear.  Speech recognition thresholds using the Maryland CNC Word List were noted to be 100 percent in the right ear and 68 percent in the left ear.  

A June 2013 VA audiometric evaluation revealed right ear puretone thresholds, in decibels, of 25, 25, 40, and 45 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 33.75 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 30, 55, 45, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 38.75 decibels.  Speech recognition ability was 96 percent on the right and 100 percent on the left.  The Veteran's greatest functional impairment was noted to be difficulty hearing conversational speech.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted by a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  In this case, the Veteran's hearing loss does not meet these criteria and the Veteran's disability cannot be evaluated under the alternative rating scheme.

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The December 2011 audiological examination report shows the greatest degree of hearing loss disability.  This report reveals that the Veteran had a puretone threshold average of 11.25 decibels in the right ear and 38.75 decibels in the left ear.  He had right ear speech discrimination of 100 percent and left ear speech discrimination of 68 percent.  Using Table VI, these findings are equivalent to Level I hearing loss in right ear and Level V hearing loss in the left ear.

Considering Table VII, when there is Level I hearing loss in one ear and Level V hearing loss in the other ear a noncompensable rating is the maximum rating for assignment under the schedular criteria.  38 C.F.R. § 4.87(a), Code 6100.  Accordingly the Veteran is not entitled to a compensable rating for his bilateral hearing loss disability.

The June 2013 VA audiological examination report indicates that the Veteran had Level I hearing in both ears and therefore also only met the criteria for a noncompensable rating.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally, the governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2014).  The record does not reflect that the Veteran has required any hospitalizations for his hearing loss or that such has markedly interfered with his employment or daily activities, beyond what is contemplated in the rating schedule. 

As shown above, the disability picture for the Veteran's service-connected bilateral hearing loss has not met the criteria for a compensable rating at any time since the grant of service connection.  See Fenderson.  Therefore, an initial compensable rating for bilateral hearing loss is not warranted.
III.  Hypertension

The RO denied the Veteran's claim for entitlement to service connection for hypertension by a February 2010 rating decision.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the denial and no new and material evidence pertinent to the hypertension claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the February 2010 rating decision denial of service connection for hypertension is final.  38 C.F.R. § 3.104(a).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. §§ 5108 ; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record prior to the February 2010 final rating decision included the service treatment records, which contain several elevated blood pressure readings.  The Veteran had blood pressure measurements of 144/90 (December 1989), 122/100 (January 1990), 140/92 (March 1991) and 136/94 (June 1991).  The remaining STRs contain only normal blood pressure readings.  The STRs indicate that at the time the Veteran complained of syncope he was found to have normal blood pressure.  None of the STRs indicate that the Veteran had hypertension.  

VA treatment records dating from August 2009 VA contain diagnoses of hypertension.

The Veteran first submitted a claim for service connection for hypertension in October 2009.  He asserted that he was treated for high blood pressure/hypertension while on active duty due to blacking out (syncope).

An October 2009 letter from a VA physician states that he had seen the Veteran that day and that the Veteran was given a diagnosis of high blood pressure.  

On a November 2009 VA Form 21-0781, report of claimed PTSD stressors, the Veteran reported that after coming back from a three mile physical training run he passed out.  He said that he was taken to the hospital where he was told that he had high blood pressure.

The evidence received since the February 2010 rating decision includes VA treatment records indicating that the Veteran has hypertension.  Although these records are new, they are not material to the Veteran's claim.  They are duplicative of the VA treatment records dated prior to February 2010.  These records confirm that the Veteran currently has hypertension and provide no indication that the current hypertension is related to service.  

The newly obtained evidence also includes the Veteran's January 2014 hearing testimony.  The Veteran testified that he had hypertension during service which caused him to pass out.  He also asserted that doctors at that time told him that he had hypertension.  The Board notes that the Veteran's testimony is duplicative of the Veteran's assertions made prior to the February 2010 final rating decision.  Consequently the Veteran's testimony is considered cumulative and is not material to the Veteran's claim.  

The February 2010 rating decision denied the Veteran's claim for service connection for hypertension on the basis that hypertension was not shown during service or with a year of discharge from service, and on the basis that there was no evidence that the current hypertension was caused by service.  The evidence received since the final rating decision also fails to provide any new evidence indicating that the Veteran's current hypertension is related to service, or indicating that the Veteran was diagnosed with hypertension during service or within a year of discharge from service.  In short, the newly obtained evidence merely confirms that the Veteran currently has hypertension and provides no credible evidence linking the Veteran's current hypertension to service.

For the foregoing reasons, the evidence received since February 2010 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for hypertension, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

IV.  PTSD - Finality

In the February 2010 rating decision, the RO denied the claim of service connection for PTSD on the basis that there was no evidence of a verified stressor.

At that time, the evidence of record consisted of service treatment records, VA medical records, and the Veteran's statements.

The Veteran did not appeal the February 2010 decision or submit new and material evidence within the appeal period and the February 2010 denial of service connection for PTSD is final.  38 C.F.R. § 3.104(a).

In August 2012, VA received the Veteran's current application to reopen the claim of service connection for PTSD.  The additional evidence presented since February 2010 includes the Veteran's report of a previously unreported stressor, as well as a buddy statement supporting the "new" stressor.

This evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a newly claimed stressor, and as the lack of a verified stressor was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for PTSD is reopened.

V.  PTSD - Service Connection

The Veteran asserts that he has PTSD due to traumatic events during service.  In November 2009, the Veteran reported that the traumatic events were:

1.  While working on a truck a part under pressure blew off and cut off part of his coworker's hand and two fingers.
2. He was driving in a convoy and a truck in front of him ran into a tank and the passenger in that truck was cut in half.
3. He was at the firing range and a motorcycle somehow came onto the range and the motorcyclist was killed.
4. He heard the loud noise of a crash.  When he went to see what happened he saw that a soldier's head had been crushed between a truck and a cement wall.
5. When he came back from a three mile run he blacked out and fell and his front tooth was knocked out.  

In December 2009, the RO wrote to the Veteran noting that the details supplied by the Veteran concerning his reported stressors were insufficient for verification.  The RO requested that the Veteran provide additional details in order that the stressors could be verified.  The Veteran responded in December 2009 that he could not remember any more details.  In January 2010, the RO issued a formal finding that the information required to corroborate the stressful events described by the Veteran were insufficient to send for meaningful research.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d) . 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  However, these changes do not apply to a claim such as this, which is based solely on noncombat stressors, therefore, no further notice or development is warranted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

In October 2009 a VA social worker noted the Veteran reported seeing a friend killed by being pinned between a truck and a wall and seeing a friend lose his hand in an explosion with the body parts landing on the Veteran.  The VA social worker diagnosed the Veteran as having PTSD.  

The Veteran was provided a psychiatric examination in June 2012 to determine if the Veteran had depression due to service-connected disability.  The VA examiner provided a diagnosis of PTSD, noting that VA outpatient treatment records corroborated the diagnosis of PTSD and depression.  The June 2012 VA examiner did not discuss any of the Veteran's claimed stressors.  The VA examiner opined that the Veteran's depression was due to PTSD.  

In December 2013, a private psychologist diagnosed the Veteran as having PTSD due to witnessing a soldier lose part of his hand, witnessing a crash that killed three soldiers he knew and decapitating one, and being present when a soldier was crushed between a vehicle and a wall.

The Board finds that the diagnoses of PTSD provided by VA clinicians and by the December 2013 private psychologist are insufficient under the law to award the Veteran service connection for PTSD.  For this Veteran, service connection for PTSD may not be granted in the absence of a verified stressor.  If there is no combat experience, as in this case, there must be independent evidence to corroborate the Veteran's statements as to the occurrence of a claimed stressor, which there is not in this case.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A Veteran 's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Board has considered the December 2013 private psychologist's assertion that the Veteran suffers from amnesia for the people's names that he served with and that this is a common problem with people who suffer from PTSD, whether combat related or not.  However, the fact remains that in this Veteran's case the diagnoses of PTSD based on uncorroborated stressors cannot be the basis for granting service connection for PTSD. 

At his January 2014 hearing the Veteran reported a "new" stressor for the first time.  He testified that while in Germany he and a friend were at a carnival when a couple of guys jumped his friend and held him down while a woman stabbed his friend in the back.  He stated that he had not told VA about this incident because he had forgotten about it until he ran into his friend a year ago, which reminded him of the incident.  At the hearing the Veteran submitted, along with a waiver or RO review, an undated written statement from his friend who said that he had been stabbed in the back by a woman while with the Veteran in Germany.  The Board notes that there has been no diagnosis of PTSD based on this newly alleged stressor.  As such, service connection may not be granted for PTSD based on the newly alleged stressor.  

As explained above, this noncombat Veteran has not received any diagnoses of PTSD based on a verified stressor.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f).

VI.  Acid Reflux Disease

The Veteran testified at his hearing that he developed reflux disease within one year of his discharge from service.  He reported that he has continued to have reflux ever since and that he has been treating it with Rolaids or Gaviscon.  He stated that he had not gone to a doctor about this.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the STRs and the VA treatment records reveals no complaints or findings related to acid reflux disease.  

The Board notes that even if the Veteran was found to have developed a chronic acid reflux disability within a year of discharge from service, he would not be entitled to service connection for such disability.  Acid reflux disease is not one of the chronic diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is warranted if the disease develops within a year of discharge from service.  

As noted above, there is no medical evidence that the Veteran ever experienced acid reflux disease during service, and the Veteran himself has not asserted that he developed acid reflux during service.  In this case there is no evidence indicating that the Veteran has a current acid reflux disease that is related to him military service.  Consequently, the preponderance of the evidence is against this claim and service connection for acid reflux disease is not warranted.  38 C.F.R. § 3.304(f).  

VII.  Loss of Use of Creative Organ

The Veteran asserted at his hearing that he has erectile dysfunction that is secondary to his hypertension.  He reported that his erectile dysfunction began after discharge from service, but within a year of his discharge from service.  

The Board notes that the STRs do not indicate that the Veteran had erectile dysfunction during service.  There is also no medical evidence indicating that the Veteran developed erectile dysfunction within a year of discharge from service.  The Board recognizes that the Veteran is certainly competent to report erectile dysfunction.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even if the Veteran did develop erectile dysfunction within a year of discharge from service, such disability is not among the chronic disabilities for which presumptive service connection is warranted under 38 C.F.R. § 3.309(a).  Given that erectile dysfunction was not shown in service and there is no competent evidence relating any current erectile dysfunction to service, service connection for erectile dysfunction on a direct basis is not warranted.  

With regards to the Veteran's claim that he has erectile dysfunction secondary to hypertension, the Veteran has been found to not be entitled to service connection for hypertension.  Accordingly, his claim for service connection for erectile dysfunction as secondary to hypertension must fail as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VIII.  Loss of Tooth

The Veteran asserts that he is entitled to service connection for loss of a tooth.  He testified that he blacked out, fell on his face, and his tooth was knocked out.  

With regard to dental claims, under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

The Board first notes that the Veteran has not claimed that he is seeking entitlement to service connection for purposes of dental treatment.  Thus the issue on appeal does not include a claim for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

An undated STR reveals that the Veteran had a syncopal episode and he fell and chipped his front tooth.  February 1990 VA dental records indicate that the Veteran's front tooth, #8, had been damaged.  The dental records indicate that the damage was then repaired.  

The record does not indicate that the Veteran actually lost his tooth.  Furthermore, although the Veteran did sustain a chipped tooth as a result of military dental trauma, the Veteran's claim fails as a matter of law because he does not have a dental condition listed under 38 C.F.R. § 4.150 subject for service connection for compensation purposes.   Accordingly service connection for the Veteran's damaged tooth is not warranted.  

This decision does not preclude the Veteran from pursuing entitlement to service connection for a dental condition for dental treatment purposes.


ORDER

An initial compensable evaluation for bilateral ear hearing loss is denied.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for hypertension is denied.

New and material evidence having been submitted the claim for service connection for PTSD is reopened. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for acid reflux disease is denied.

Entitlement to service connection for the loss of use of a creative organ is denied.  

Entitlement to service connection for loss of a tooth is denied.


REMAND

At his January 2014 hearing the Veteran testified that his service-connected left shoulder disability had gotten worse since October 2011.  The Board notes that the Veteran has not had a VA medical examination of the left shoulder since August 2011.  The Veteran must be provided a new VA examination to determine the current severity of his left shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran asserts that he developed a depressive disorder due to service and due to his service-connected disabilities.  A June 2012 VA (QTC) psychiatric examination report attributes the Veteran's depressive disorder to service based on it being secondary to PTSD.  The Board notes that the Veteran does not have service connection in effect for PTSD.  Furthermore, although the psychiatric examiner opined that the Veteran's depression was not caused by the Veteran's service-connected tinnitus and left shoulder disabilities, he did not provide an opinion regarding whether the depressive disorder is aggravated by the Veteran's service-connected disabilities.  Consequently, the Board finds that the June 2012 psychiatric examination is insufficient for deciding the Veteran's depressive disorder claim.  The Veteran should be provided a new VA psychiatric examination which provides an adequate opinion regarding the etiology of the Veteran's depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran's updated VA treatment records and copies of any private treatment records should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records.

2.  Contact the Veteran and request the names, addresses and dates of treatment of all private medical providers who have provided treatment for his claimed psychiatric and left shoulder disabilities, which have not already been obtained.  Obtain from the Veteran any authorizations necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his attorney are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been completed, afford the Veteran a VA psychiatric examination.  The claims folder should be provided to the examiner for review.  

For each psychiatric disorder diagnosed by the VA examiner, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's military service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any psychiatric disorder, in particular a depressive disorder, that is caused or aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected tinnitus and/or left shoulder disabilities. 

4.  When paragraphs 1 and 2 above have been completed, afford the Veteran a VA examination of the left shoulder.  The claims folder should be provided to the examiner for review.  The examiner should discuss all impairments associated with the left shoulder disability, including the existence and extent of any arthritis; decreased range of motion in the left shoulder; instability and all other associated functional impairment, including pain/painful motion, more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, swelling, and deformity or atrophy from disuse, etc.  Further, if possible, the examiner should specify any additional range-of-motion loss due to any of these factors, especially during prolonged, repetitive use of the left shoulder or during flare- ups.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


